Citation Nr: 9904664	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  91-22 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The appellant served on active duty from March 1968 to 
October 1969.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (The Board) from a July 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, wherein the RO denied entitlement to 
the service connection for bilateral hearing loss.  The Board 
in May 1992 had remanded this case solely to have the RO 
complete additional development of another issue then on 
appeal.  In September 1996 and August 1997, the Board 
remanded the case for development specific to the issue now 
under consideration.  The RO has recently returned the case 
to the Board for appellate consideration.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show on the November 
1967 entrance examination, audiology hearing thresholds in 
decibels were (right/left) 5/-5/-5/X/-10 and 5/0/5/X/15 at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz.  The August 1968 
separation examination audiology shows hearing threshold 
levels in decibels of 0/0/0/0/0 and 10/5/5/0/0 at the same 
frequencies.  His military personnel records show his 
occupational specialty as an artillery repairman during 
service in Vietnam.  

The record shows that the veteran did not mention hearing 
loss in connection with VA compensation claims he filed in 
1983 and 1988.  He did not mention hearing loss at the time 
he filed a claim for residuals of Agent Orange exposure in 
1990.  However, on an examination in development of that 
claim he reported service as a field artillery repairman in 
Vietnam and work as a heavy-duty truck mechanic thereafter.

The development completed after the veteran filed a claim 
with VA later in 1990 for service connection for hearing loss 
included a VA audiology examination that showed hearing 
threshold levels in decibels (right/left) of 5/5/25/35/45 and 
0/5/35/45/60 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  
The corresponding speech discrimination percentage was 
100/92.  It was reported that he had been hospitalized years 
earlier for right middle ear repair.  A mild high frequency 
sensorineural hearing impairment of both ears and history of 
right ear middle ear problems was reported.  

At a RO hearing in December 1994 the veteran recalled working 
around artillery in Vietnam and being around track vehicle 
noise and noting having such noise exposure since service.  
He recalled ear surgery in the early 1970's and that he did 
not notice a hearing problem in service.  He also recalled 
that his ears were always stopped up in service (Transcript, 
2-4).

Pursuant to the Board remand in 1996, the RO requested 
information from the veteran regarding relevant medical 
treatment, and scheduled an examination to address the 
Board's inquiry regarding the etiology of the veteran's 
current hearing disability.

A VA examination in 1996 reported a healed perforation of the 
right tympanic membrane, sensorineural hearing loss and 
tinnitus.  The examiner noted the veteran's history of noise 
exposure and gradual hearing loss since the 1970's, and 
opined that the level of noise exposure as an artillery 
repairman was sufficient to put the veteran at risk for noise 
induced hearing loss and tinnitus, but that the normal 
results documented on the discharge examination suggested a 
very low probability that any permanent loss of hearing had 
been incurred during military service in the 500 to 6,000 
Hertz range.

The Board in its 1997 remand requested a clarification of the 
1996 opinion.  In 1998, the VA audiologist who had provided 
the 1996 opinion, and an ear, nose and throat physician 
completed the review and opined, in essence, that the results 
of the evaluation in 1996 indicated a bilateral high 
frequency sensorineural hearing loss that could possibly be 
the result of noise exposure, but that the normal hearing 
acuity at 500 through 6,000 Hertz bilaterally indicated on 
the discharge examination in 1969 suggested that the 
veteran's noise exposure did not adversely affect his hearing 
acuity.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for sensorineural hearing 
loss although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).






When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for bilateral 
hearing loss is not well grounded and must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that a claim is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of his claim.  The Board 
in remanding the case sought to ensure the veteran was 
afforded due process, given an opportunity to provide 
additional evidence, and afforded an adequate evaluation.  



The Board gave no indication or impression that the claim was 
well grounded.  However, there was argument in favor of well 
groundedness.  An audiology examination was not required in 
connection with the 1997 remand and the examiners on review 
of the earlier evaluation in 1996 had the opportunity to 
reexamine the veteran if deemed necessary.  The development 
in 1996 and 1997 was consistent with that due in the 
preliminary development under the circumstances.  

The RO did complete all actions requested.  The veteran was 
asked to identify treatment sources and he did not respond to 
the 1997 inquiry.  Such requested evidence has not been 
reported since notice was given to the veteran and his 
representative in September 1998 that the appeal was soon 
being returned to the Board.  Therefore, the Board finds that 
no additional assistance is required at this time.  Stegall 
v. West, 11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In connection with the development of the claim, the Board 
observes that the RO has obtained an adequate record.  The 
records that have been produced are comprehensive and permit 
an informed determination of the issue at hand.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Although the veteran in seeking service connection may 
reasonably be seen as relying upon Hensley v. Brown, 5 Vet. 
App. 155 (1993) and 38 U.S.C.A. § 1154, the Board must point 
out that the claim lacks medical nexus evidence critical to a 
well grounded claim and neither authority cited would create 
an exception to that requirement in this case.  See, e.g., 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 




The representative's reliance on Peters v. Brown, 6 Vet. 
App. 540 (1994) has not been overlooked.  However in Peters, 
unlike the case at hand, there was medical evidence of record 
sufficient to well ground the hearing loss claim requiring a 
remand for further medical opinion.  And, in light of 
Libertine there is a need for competent nexus evidence to 
well ground a claim relying on 38 U.S.C.A. § 1154.

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions provided in 
writing and testimony, cannot constitute cognizable evidence, 
and as cognizable evidence is necessary for a well-grounded 
claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), his 
lay assertions on a matter of medical causation or etiology 
would not be entitled to any favorable presumption in the 
well-grounded determination.  The veteran has impaired 
hearing that meets the § 3.385 criteria for consideration as 
a disability, but there has been no medical opinion offered 
that the veteran currently has a hearing loss disability 
linked to service.

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find his claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection must be 
denied as not well grounded.






Significant is the absence of medical evidence linking a 
currently existing hearing loss disability to service.  In 
essence, the critical element missing is a nexus to service 
for any current hearing disability that in this case requires 
probative medical evidence to well ground the claim.  The 
veteran's assertions regarding causation are not competent 
and of no evidentiary value to well ground the claim.  
Grottveit, supra.  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the appellant has not been prejudiced by 
the decision.  This is because in assuming that the veteran's 
claim was well grounded, the RO accorded him greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
bilateral hearing loss.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim for service connection for 
hearing loss.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the doctrine of reasonable doubt has no application in his 
case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

	

 Department of Veterans Affairs

